Jacob J. Schwartzwald, J.
The motion for an order permitting the defendants to deposit three United States coupon bearer bonds in lieu of an undertaking is granted. Section 564 of the Civil Practice Act provides that: “ Where the appellant is required to give an undertaking, he may, in lieu thereof, deposit with the clerk * * * a sum of money equal to the amount for which the undertaking is required to be given. The deposit has the same effect as filing the undertaking ”.
However, section 157 of the Civil Practice Act provides: 1 ‘ Wherever this act or the rules authorize or require cash bail or security, unregistered bonds of the United States may be delivered to the proper officer or person in lieu of cash to the amount of the face value of the bonds.”
Submit order.